Citation Nr: 9926386	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-02 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for residuals of a 
contusion to the right zygoma.
 
2.  Entitlement to service connection for seizure disorder 
and dizziness claimed as due to head trauma.

3.  Entitlement to service connection for a left middle 
finger disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota which, in pertinent part, denied 
service connection for contusion right zygoma, seizure 
disorder and dizziness due to head trauma, and left middle 
finger disorder.

The Board notes that, by a rating decision issued in November 
1998, service connection was granted for bilateral hearing 
loss and for tinnitus, and each disability was evaluated as 
noncompensable.  The veteran has not indicted disagreement 
with any aspect of this rating decision.  No issue regarding 
bilateral hearing loss or tinnitus is before the Board on 
appeal at this time.


FINDINGS OF FACT

1.  There is no competent medical evidence of any current 
disability due to a contusion to the right zygoma.

2.  There is no medical evidence of a nexus between the 
veteran's seizure disorder and dizziness claimed as due to 
head trauma and his period of active duty service.

3.  There is no medical evidence of a nexus between the 
veteran's current left middle finger disorder and his period 
of active duty service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a contusion to the right zygoma is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).
2.  The claim of entitlement to service connection for 
seizure disorder and dizziness claimed as due to head trauma 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim of entitlement to service connection for left 
middle finger disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for a contusion of the right zygoma, for seizure 
disorder and dizziness, and for a left middle finger 
disorder.  The issues before the Board involve claims for 
entitlement to service connection.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disabilities resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Certain 
chronic disabilities, including epilepsy, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  The Board emphasizes, however, 
that the doctrine of reasonable doubt does not ease the 
veteran's initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.


I.  Residuals of a contusion to the right zygoma

Service medical records show that the veteran sustained a 
fall in October 1968 while aboard ship resulting in treatment 
for a contusion to the right zygoma.  No further treatment 
was recorded in service and his December 1969 separation 
examination is devoid of any evidence of any residual of a 
contusion to the right zygoma.

A March 1997 VA examination showed no deformities or scarring 
about the right zygoma, no tenderness on palpation or 
percussion of the zygoma, maxillary sinuses or other facial 
bones.  The diagnosis was "[n]o residual problems with right 
zygoma."

The above findings disclose that there is no medical evidence 
establishing that the veteran suffers from a current disorder 
due to a contusion to his right zygoma.  In consideration of 
the foregoing, the Board finds that the veteran has failed to 
meet his burden of submitting evidence of a well-grounded 
claim of entitlement to service connection for residuals of a 
contusion to the right zygoma.  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

II.  Seizure disorder and dizziness due to head trauma

The veteran's service medical records are negative for any 
diagnosis or complaints of seizures and/or dizziness.  
Service medical records show that the veteran sustained a 
fall in October 1968 while aboard ship resulting in treatment 
for a contusion of the right zygoma.  It was noted that the 
veteran was not unconscious after the accident.  No further 
treatment was recorded in service and his November 1969 
separation examination is devoid of any evidence of 
dizziness, seizures, or any other residual of head trauma.

Private outpatient CT scan and ectroencephalograms (EEGs) 
conducted in January and March 1979 showed moderately to 
markedly abnormal results due to diffuse CNS abnormality with 
delta activity coming from deep midline structures.  VA 
hospitalization and outpatient treatment reports dated March 
1987 to December 1996 indicate seizures occurred exclusively 
while the veteran was asleep.  Medication was prescribed.  
Private outpatient evaluation dated in March 1996 showed a 
history of six nocturnal seizures to date with no known head 
trauma.  No findings of head trauma or a seizure 
disorder/dizziness was found in the March 1997 VA 
examination.  A history of involvement in a motor vehicle 
accident was noted in a private March 1996 neurologic 
evaluation.

The evidence establishes that the veteran has been diagnosed 
with a seizure disorder.  However, there is no medical 
evidence of a nexus between the veteran's seizure disorder 
and dizziness and his period of active duty service.  
Further, there is no medical evidence of any seizure 
disorder, dizziness, or head trauma during service and no 
medical evidence of a seizure disorder until the late 1970's.  
Specifically, there is no medical evidence that a seizure 
disorder and dizziness was manifested to a compensable degree 
within one year of discharge from service.  Moreover, there 
is no medical evidence or opinion that the veteran's current 
seizure disorder is due to head trauma, as the veteran 
claims, nor is there any medical evidence that the seizure 
disorder is linked to an in-service incident in which the 
veteran sustained a contusion to the right zygoma without 
loss of consciousness.

In summary, there was is medical evidence of a seizure 
disorder or dizziness during service, and no medical evidence 
of the disorder for many years after service, and there is no 
competent evidence or opinion to link his current seizure 
disorder and dizziness to his military service or to any head 
trauma incurred during service.  Without medical evidence of 
such a nexus, the Board must view his claim as not well-
grounded.

III.  Left middle finger

Service medical records show that the veteran complained of 
left middle finger numbness in July 1969.  No further 
complaints or treatment were noted and the veteran's 
separation examination dated November 1969 shows no 
complaints or findings of left middle finger numbness.

The March 1997 VA examination showed the middle finger of the 
left hand with mild tenderness to palpation of the PIP joint 
but there was no deformity or swelling noted.  There seemed 
to be some decreased sensation about the PIP joint, with no 
functional loss.  

Although the evidence establishes that the veteran has been 
diagnosed with mild tenderness and decreased sensation of the 
left middle finger, there is no medical evidence of a nexus 
between this disorder and his one-time complaint of left 
middle finger numbness in service.  In the absence of 
competent medical evidence to support the claim for service 
connection for a left middle finger disorder, the Board finds 
that the veteran has not presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim is well grounded.

IV.  Conclusion

The Board emphasizes here that it cannot rely solely on the 
statements of the veteran because evidence of a current 
disability and a medical nexus cannot be established by lay 
testimony.  Brewer v. West, 11 Vet. App. 228 (1998); 
Espiritu, 2 Vet. App. at 494-495.  Because the veteran has 
failed to meet his initial burden of submitting evidence of 
well-grounded claims for service connection, the VA is under 
no duty to assist him in developing the facts pertinent to 
his claims.  See Epps, 126 F.3d at 1468.  

The Board notes that the veteran was notified, in a June 1997 
statement of the case, that he had failed to submitted well-
grounded claims of service connection for residuals of a 
contusion of the right zygoma, for seizures and dizziness, 
and for a left middle finger disorder.  The veteran was 
advised as to what evidence was required to well-ground each 
claim.  The veteran did not thereafter identify or submit any 
additional information.  As the Board is not aware of the 
existence of additional evidence that might well-ground the 
veteran's claims, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-1485 (Fed. Cir. 1997).  That notwithstanding, the Board 
views this discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claims, and as an 
explanation as to why his current attempt fails.


ORDER

Service connection for residuals of a contusion to the right 
zygoma is denied.

Service connection for a seizure disorder and dizziness 
claimed as due to head trauma is denied.

Service connection for a left middle finger disorder is 
denied.




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

 

